Case 1:19-cr-00463-DLC Document 109 Filed 09/17/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNTTED STATES OF AMERICA : S9 19cr463 (DLC)

-V¥~ : ORDER

 

 

BENZION ZIRKIND,

 

USDC SDNY
Defendant. : DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: AUT {2026

 

 

 

 

 

 

 

 

 

 

DENISE COTE, District Judge:

In his letter of September 16, 2020, defense counsel
requests a change-of-plea proceeding on October 8. In response
to the September 15 Order, the defendant appears to indicate a
preference for a videoconference. Accordingly, it is hereby

ORDERED that the change of plea is rescheduled to Thursday,
October 8, 2020 at 10:00 a.m.

The proceeding wiil occur as a videoconference via Skype
for Business if the platform is reasonably available. To access
the conference, paste the following link into your browser:
https://meet.lynec.com/fedcourts-nysd/anthony_sampson/TSGPJROG.
To use this link, you may need to download software to use
Skype’s videoconferencing features.! Participants are directed

to test their videoconference setup in advance of the conference

 

i See Microsoft, Install Skype for Business (last visited Apr.

29, 2020), https://support.office.com/en-us/article/install-
skype-for-business—8a0d4da8-9d58-44£9-9759-Sc8f340cb3fb.

 

 
Case 1:19-cr-00463-DLC Document 109 Filed 09/17/20 Page 2 of 3

~~ including their ability to access the link above. Defense
counsel shall assist the defendant in testing his
videoconference capability so that the defendant can participate
by videoconference if that is feasible.

Users who do not have an Office 365 account may use the
“Join as Guest” option. When you successfully access the link,
you will be placed in a “virtual lobby” until the conference
begins. Participants should also ensure that their webcam,
microphone, and headset or speakers are all properly configured
to work with Skype for Business. For further instructions
concerning Skype for Business and general guidelines for
participation in video and teleconferencing, visit
https://nysd.uscourts.gov/covid-19-coronavirus.

If you intend to join the conference from an Apple device,
you should ensure that you are running a version of Skype for
Business that was published on or after April 28, 2020.2 Users
running earlier versions have encountered an issue in which
Skype for Business does not receive any inputs from the
computer’s microphone, and they cannot be heard by other

participants.

 

2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00463-DLC Document 109 Filed 09/17/20 Page 3 of 3

IT IS FURTHER ORDERED that members of the press, public, or
counsel who are unable to successfully access Skype for Business

May access the conference audio using the following credentials:

Call-in number: (917) 933-2166
Conference ID: 611601048

IT IS FURTHER ORDERED that by Thursday, October 1, 2020,
defense counsel shall file a letter informing the Court whether
counsel and the defendant have successfully tested Skype for
Business. If the defendant and counsel are unable to
successfully test Skype for Business, an Order will be issued
informing the parties whether the sentencing shall be
rescheduled to occur in person.

Dated: New York, New York
September 17, 2020

phic. Uk

DE NISE COTE
United ae District Judge

 

 

 
